Advisory Action Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The following identifies new issues in the after final claims filed 02/08/2022. 
Claim 1, line 13: changing “a plurality of” to --a first, a second, and a third--. 
Adding the last 3 lines of claim 1. 
Claim 6, lines 1-2: changing “a straight line extended from the intersection point is” to --the first straight line--. 
Claim 7, lines 1-2: changing “a straight line extended from the intersection point is” to --the second straight line--. 
Claim 7, line 3: adding --first--. 
Claim 8, lines 1-2: changing “a straight line extended from the intersection point is” to --the third straight line--. 
Claim 8, line 3: adding --second--. 
Claim 9, line 1: adding --fourth--.
Claim 9, line 3: adding --third--.
Claim 10, line 3: adding --fourth--.
Claim 11, line 3: adding --third--. 
Claim 12, line 3: adding --second--. 
Claim 13, line 3: adding --first--. 
Response to Arguments
Applicant’s arguments have not been considered because they relate to a claim amendment which has not been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/15/2022